DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejection
The rejection of claims 1-2, 10, and 19-20 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-
AIA ), first paragraph, is withdrawn because applicant’s cancellation of claims 1-2 overcomes the rejection.
The rejection of claims 1 and 19-20 under 35 U.S.C. 102(a)(1) as being anticipated by
Bishop et al. is withdrawn because applicant’s cancellation of claims 1-2 overcomes the rejection.
The rejection of claims 2 and 10 under 35 U.S.C. 103 as being unpatentable over Bishop et al. in view of STN peptide search (STN, November 2008) is withdrawn because applicant’s cancellation of claims 1-2 overcomes the rejection.

Rejoinder
Claims 10, 19-21, and 24 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 25, 31-35, 38, 40-43, and 46, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claim 18, directed to the invention of polynucleotide require all the limitations of an allowable product claim, and has NOT been rejoined.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

    PNG
    media_image1.png
    114
    988
    media_image1.png
    Greyscale
The closest prior art reference, Bishop et al. (PLoS ONE 10(2): e0117394, previously cited 3/26/2021), shows a peptide sequence as follows (p5, Fig 3), but the peptide sequence does not anticipate or is not obvious to the instant peptide sequences of SEQ ID NOs: 2 and 4-8 as claimed. Thus, the instant product claims 10, 19-21, and 24 are allowable, and the method of using the allowable product in claims 25, 31-35, 38, 40-43, and 46 are rejoined.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA-HAI LEE whose telephone number is (571)270-1691.  The examiner can normally be reached on Mon-Fri from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.L/Examiner, Art Unit 1658                                                                                                                                                                                                        
17-July-2021
/Soren Harward/Primary Examiner, Art Unit 1631